Case 2:19-cv-02469-JTF-jay Document 17 Filed 08/23/21 Page 1 of 5                      PageID 66




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


BARBARA LOVRETA,                              )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Case No. 2:19-cv-02469-JTF-jay
                                              )
DELTA GLOBAL SERVICES,                        )
                                              )
       Defendant.                             )


     ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING
             PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE

       Before the Court is the Magistrate Judge’s Report and Recommendation to dismiss this

case without prejudice. (ECF No. 16.) Neither party has filed objections to the Report and

Recommendation. As explained below, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation. Plaintiff’s Complaint is DISMISSED without prejudice.

                                      FINDINGS OF FACT

       Plaintiff filed her pro se Complaint in this matter on July 22, 2019, asserting claims under

Title VII, the Age Discrimination in Employment Act (“ADEA”), and Americans with Disabilities

Act (“ADA”). (ECF No. 1.) On the same day, Plaintiff filed her Motion for Leave to Proceed In

Forma Pauperis. (ECF No. 2.) Magistrate Judge Jon A. York granted Plaintiff’s Motion for Leave

to Proceed In Forma Pauperis on August 13, 2019. (ECF No. 7.) On November 5, 2019, the

Magistrate Judge issued a Report and Recommendation screening Plaintiff’s Complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B). (ECF No. 9.) Therein, the Magistrate Judge recommended dismissal

of all of Plaintiff’s claims with the exception of Plaintiff’s failure to accommodate claim under the

ADA. (Id.) On January 8, 2020, this Court entered an Order Adopting Magistrate Judge’s Report

                                                  1
Case 2:19-cv-02469-JTF-jay Document 17 Filed 08/23/21 Page 2 of 5                     PageID 67




and Recommendation and Partially Dismissing Case. (ECF No. 11.) Pursuant to that Order, all

of Plaintiff’s claims were dismissed except for Plaintiff’s failure to accommodate claim under the

ADA.

       On December 1, 2020, the Magistrate Judge entered an Order Directing Clerk to Issue

Summons. (ECF No. 12.) Pursuant to Federal Rule of Civil Procedure 4(c)(3), a United States

Marshal served Defendant via certified mail on December 16, 2020. (ECF No. 14.) To date,

Defendant has not responded to Plaintiff’s Complaint or defended against it. On February 22,

2021, the Magistrate Judge entered an Order to Show Cause, ordering Plaintiff to explain why this

case should not be dismissed given Plaintiff’s failure to prosecute this matter or seek an entry of

default against Defendant. (ECF No. 15.) The Order to Show Cause gave Plaintiff until March

19, 2021 to comply with the Order. (Id. at 2.) Plaintiff did not respond to the Order to Show

Cause. On March 26, 2021, the Magistrate Judge issued a second Report and Recommendation,

recommending that this case be dismissed without prejudice due to Plaintiff’s failure to respond

to the show cause order. (ECF No. 16.) Plaintiff failed to file objections to the second Report and

Recommendation, and the time for doing so has passed. See LR 72.1(g)(2).

                                     LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Regarding those excepted dispositive motions, magistrate judges may

still hear and submit to the district court proposed findings of fact and recommendations for

disposition. 28 U.S.C. § 636(b)(1)(B). Upon hearing a pending matter, “the magistrate judge must



                                                2
Case 2:19-cv-02469-JTF-jay Document 17 Filed 08/23/21 Page 3 of 5                           PageID 68




enter a recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R.

Civ. P. 72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

        The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted.)

Upon review, the district court may accept, reject, or modify the proposed findings or

recommendations of the magistrate judge. Brown v. Bd. of Educ., 47 F. Supp. 3d 665, 674 (W.D.

Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive evidence or recommit

the matter to the [m]agistrate [j]udge with instructions.” Moses v. Gardner, No. 2:14-cv-2706-

SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015).

        Usually, the district court must review dispositive motions under the de novo standard.

However, a district court is not required to review “a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.” Thomas v.

Arn, 474 U.S. 140, 150 (1985). A district judge should adopt the findings and rulings of the

magistrate judge to which no specific objection is filed. Brown, 47 F. Supp. 3d at 674.

                                              ANALYSIS

        The Court has reviewed the docket in this case and—while not obligated to do so—has

conducted a de novo review of the Magistrate Judge’s Report and Recommendation. “It is well

settled that a district court has the authority to dismiss sua sponte a lawsuit for failure to prosecute.”

Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (citations omitted). In the Sixth

Circuit, four factors are considered in assessing whether dismissal of a case is appropriate in light

of a failure to comply with a court order:



                                                    3
Case 2:19-cv-02469-JTF-jay Document 17 Filed 08/23/21 Page 4 of 5                       PageID 69




       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.


Id. at 704 (quoting Mulbah v. Detroit Bd. of Educ., 261 F.3d 586, 589 (6th Cir. 2001)). “Although

no one factor is dispositive, dismissal is proper if the record demonstrates delay or contumacious

conduct.” Mager v. Wis. Cent., Ltd., 924 F.3d 831, 837 (6th Cir. 2019) (quoting United States v.

Reyes, 307 F.3d 451, 458 (6th Cir. 2002)).

       Analyzing this case under the above factors, it appears to the Court that Plaintiff has

exhibited bad faith by failing to advance this case and comply with the Magistrate Judge’s Order

to Show Cause. Moreover, a significant amount of time has passed without any action or

compliance by Plaintiff. In fact, Plaintiff’s deadline to respond to the Order to Show Cause was

five months ago. While it is not clear that Defendant has been prejudiced by Plaintiff’s conduct,

it is obvious that Plaintiff has been warned that failure to comply with the Order to Show Cause

could result in dismissal. The Order to Show Cause provided: “Plaintiff is hereby warned that

failure to timely comply with this order may result in the dismissal of this case.” (ECF No. 15, 2.)

While less drastic sanctions have not previously been imposed in this case, the Court elects now

to dismiss this case without prejudice rather than with prejudice. See Carpenter, 723 F.3d at 709

(alteration in original) (“Alternative sanctions may include ‘levying a fine, barring [counsel] from

participating in oral argument, or any other disciplinary action,’ even dismissal without prejudice.”

(quoting Mulbah, 261 F.3d at 593)).          Overall, these factors weigh in favor of dismissal.

Accordingly, the Court believes that dismissal is the most appropriate outcome given the absence

of Plaintiff’s response to the show cause order or objections to the Report and Recommendation.

Cf. Bartley v. Jenny Stewart Med. Ctr., No. 5:19-cv-00005-TBR, 2021 U.S. Dist. LEXIS 11210,


                                                  4
Case 2:19-cv-02469-JTF-jay Document 17 Filed 08/23/21 Page 5 of 5                     PageID 70




at *5–6 (W.D. Ky. Jan. 21, 2021) (dismissing a pro se plaintiff’s case for failure to prosecute and

failure to comply with a court order). The Court ADOPTS the Magistrate Judge’s Report and

Recommendation. The remaining claim in Plaintiff’s Complaint—failure to accommodate under

the ADA—is DISMISSED without prejudice.

                                        CONCLUSION

       Upon de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 16). Plaintiff’s Complaint is DISMISSED without prejudice.

       IT IS SO ORDERED this 23rd day of August, 2021.


                                                      s/John T. Fowlkes, Jr.
                                                     JOHN T. FOWLKES, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                5
